            Case 1:20-cv-01028-LJV Document 5 Filed 09/23/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 RODNEY LIDDELL HARRIS,

                Plaintiff,

       v.                                              20-CV-01028-LJV
                                                       ORDER
 NEW YORK STATE DEPARTMENT OF
 CORRECTION & COMMUNITY
 SERVICES, et al.,

                Defendants.



                                   INTRODUCTION


      On August 4, 2020, the pro se plaintiff, Rodney Liddell Harris, filed a complaint

asserting claims under 42 U.S.C. § 1983. Docket Item 1. He alleged that beginning in

1987, the defendants unlawfully convicted and sentenced him in New York State

Supreme Court. Id. On August 6, 2020, this Court granted Harris’s motion to proceed

in forma pauperis and screened the complaint under 28 U.S.C. § 1915(e)(2). See

Docket Item 3. The Court ordered Harris to show cause within 30 days of the date of

that order why his claims were not barred by the favorable-termination doctrine of Heck

v. Humphrey, 512 U.S. 477 (1994). See Docket Item 3 at 4-5. Harris responded to that

order on September 4, 2020. Docket Item 4.

      For the reasons that follow, Harris’s complaint is dismissed under 28 U.S.C. §

1915(e)(2).
           Case 1:20-cv-01028-LJV Document 5 Filed 09/23/20 Page 2 of 5




                                      DISCUSSION 1


       Under the Supreme Court’s decision in Heck,

       in order to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose unlawfulness
       would render a conviction or sentence invalid, a [section] 1983 plaintiff must
       prove that the conviction or sentence has been reversed on direct appeal,
       expunged by executive order, declared invalid by a state tribunal authorized
       to make such determination, or called into question by a federal court's
       issuance of a writ of habeas corpus, 28 U.S.C. § 2254. A claim for damages
       bearing that relationship to a conviction or sentence that has not been so
       invalidated is not cognizable under [section] 1983.

512 U.S. at 486-87 (emphasis in original) (footnote omitted). In other words, if the

plaintiff’s success on a claim would necessarily imply the invalidity of a conviction or

sentence that has not been set aside, that claim must be dismissed. Id.

       Harris argues that his complaint is not barred by Heck because his claim is for

evidence fabrication, not malicious prosecution. Harris reasons:

       “Favorable termination” is not or at least was not previously an element of
       a “civil fabrication claim.” Malicious prosecution arises from the Fourth
       Amendment protections against unreasonable seizures, while fabrications
       claims . . . arise from [the] Due Process Clause’s guarantee of a fair trial.
       Favorable termination does not make sense in the 14th Amendment fair trial
       context because even a guilty person can be deprived of a fair trial[,] as long
       as he had a reasonable prospect of a better outcome absent the
       misconduct.

Docket Item 4 at 4.

       Harris’s argument misses the point of Heck. Whether “favorable termination” is

“an element of” the claim is of no moment. What matters is whether success on the

claim implies the invalidity of the conviction. And here, that clearly is the case.



       1
       The Court assumes familiarity with the factual allegations set forth in the
complaint, Docket Item 1, and the discussion in this Court’s prior order, Docket Item 3.

                                              2
           Case 1:20-cv-01028-LJV Document 5 Filed 09/23/20 Page 3 of 5




       To prevail on a claim for the denial of the right to a fair trial, a plaintiff must prove

that an “(1) investigating official (2) fabricates information (3) that is likely to influence a

jury's verdict, (4) forwards that information to prosecutors, and (5) the plaintiff suffers a

deprivation of life, liberty, or property as a result.” Garnett v. Undercover Officer C0039,

838 F.3d 265, 279 (2d Cir. 2016). Here, Harris alleges that he was injured by a

conviction that resulted from fabricated evidence. But because “[a] [section] 1983 claim

for the violation of the due process right to a fair trial is, in essence, a claim for damages

attributable to an unconstitutional conviction,” such a claim is “not cognizable” so long

as the “plaintiff's conviction remains valid.” Perez v. Cuomo, No. 09-CV-1109(SLT),

2009 WL 1046137, at *7 (E.D.N.Y. Apr. 17, 2009) (citing Heck, 512 U.S. at 486-87)

(additional citation omitted). 2 Harris does not dispute that all convictions mentioned in

his complaint remain valid. See Docket Items 1 and 4. Consequently, Harris cannot, as

a legal matter, maintain a suit for denial of a fair trial as to any of his prior convictions.

       What is more, even if Harris’s fair-trial claim were were not barred by Heck, the

Court still would dismiss it for lack of any, let alone plausible, factual support. Neither

the complaint nor the show-cause response offers any factual allegations supporting



       2 See also Burris v. Nassau Cty. Dist. Attorney, No. CV145540JFBGRB, 2017
WL 9485714, at *9 (E.D.N.Y. Jan. 12, 2017) (“[The p]laintiff’s claim that he was denied
the right to a fair trial based upon the allegation that defendants fabricated evidence to
support his indictment . . . implicates the invalidity of his state court conviction . . . and is
precluded until there is a favorable termination of the conviction.”), report and
recommendation adopted, No. 14CV5540JFBGRB, 2017 WL 1187709 (E.D.N.Y. Mar.
29, 2017); Barnes v. City of New York, No. 13-CV-7283 GBD JLC, 2015 WL 4076007,
at *16 (S.D.N.Y. July 2, 2015) (“Where the plaintiff’s underlying conviction has not been
so invalidated, courts routinely dismiss [s]ection 1983 claims for, inter alia, malicious
prosecution, conspiracy, and deprivation of the right to a fair trial pursuant to Heck.”
(collecting cases)), report and recommendation adopted, No. 13 CIV. 7283 GBD JLC,
2015 WL 5052508 (S.D.N.Y. Aug. 26, 2015).

                                                3
           Case 1:20-cv-01028-LJV Document 5 Filed 09/23/20 Page 4 of 5




Harris’s claim that “various individuals” fabricated evidence; instead, Harris simply

makes that assertion and then argues that his complaint should not be dismissed

because a fair trial claim could survive the Heck bar. See id. at 4. “A complaint that

offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do, nor does a complaint suffice if it tenders naked assertions devoid of

further factual enhancement.” Melendez v. Greiner, 477 F. App'x 801, 802 (2d Cir.

2012) (summary order) (cleaned up) (citation omitted).

       Accordingly, Harris’s claim for denial of a fair trial may not proceed. The only

remaining claim—one for malicious prosecution—is barred under Heck, as discussed in

this Court’s prior order. See Docket Item 3 at 4-5. 3 Harris’s complaint therefore is

dismissed with prejudice.


                                          ORDER


       In light of the above, IT IS HEREBY

       ORDERED that the complaint is dismissed under 28 U.S.C. § 1915(e)(2), and

the Clerk of Court shall close the case; and it is further




       3 In the complaint, Harris discusses several criminal proceedings spanning from
1987 to 2020. His central claim seems to be that he “has been forced to register as a
sex offender illegally for the past 30 years.” Docket Item 1 at 2. Because that
requirement resulted from a 1987 conviction in New York State Supreme Court,
Onondaga County, which Harris does not dispute remains valid, any consequences
apparently flowing from it—including the 1999 and 2013 sex offender sentencings, and
the alleged sentence extension by the New York State Department of Corrections and
Community Supervision—are barred under Heck. Similarly, Harris does not dispute that
his 2020 conviction in Hillsborough County, Florida, for failure to register as a sex
offender remains valid, rendering any claim related to that event, including the attendant
extradition, similarly barred.

                                              4
           Case 1:20-cv-01028-LJV Document 5 Filed 09/23/20 Page 5 of 5




         ORDERED that this Court hereby certifies, under 28 U.S.C. § 1915(a)(3), that

any appeal from this order would not be taken in good faith, and leave to appeal to the

Court of Appeals in forma pauperis is denied. Coppedge v. United States, 369 U.S. 438

(1962). Further requests to proceed on appeal in forma pauperis should be directed, on

motion, to the United States Court of Appeals for the Second Circuit, in accordance with

Rule 24 of the Federal Rules of Appellate Procedure.

         SO ORDERED.

Dated:         September 23, 2020
               Buffalo, New York



                                              /s/ Lawrence J. Vilardo
                                             LAWRENCE J. VILARDO
                                             UNITED STATES DISTRICT JUDGE




                                            5
